DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner suggests incorporating details from the claimed invention into the title of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 13, and 14 recites the limitation "the neural network".  There is insufficient antecedent basis for this limitation in the above claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9  and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Studnicka (pub #US 20170228584 A1).
Regarding claim 1, Studnicka discloses an information processing device (system shown in figure 1, details of components shown in subsequent figures), comprising a storage module (communication device 102, figure 2) configured to: acquire information data (recognize patterns that represent inputs from the user, paragraph 50, various types of user inputs, such as gestures, discussed in paragraph 49) that includes at least one key feature (user input to initiate transfer of data given as example in paragraph 51), and store at least one true confidence corresponding to the at least one key feature (stored patterns, paragraph 51); an operational circuit configured to: determine a predicted confidence corresponding to the key feature according to the acquired information data (result of comparison between recognized pattern and stored pattern, representing level of confidence, paragraph 51) and determine whether the predicted confidence of the key feature exceeds a preset threshold value range of the true confidence corresponding to the key feature (90% or 98% given as examples in paragraph 51); and a controlling circuit configured to control the storage module to modify the key feature based on a determination that the predicted confidence exceeds the preset threshold value of the true confidence (initiate the data transfer based on the confidence level surpassing the threshold, paragraph 51).
Regarding claim 4, Studnicka further discloses wherein the operational circuit is further configured to score the information data according to a judgement result of each key features (a comparison result representing confidence level represented as a percentage, paragraph 51).
Regarding claim 7, Studnicka further discloses an information processing equipment (user interface 208) comprising an information acquisition device (user interface 208 comprises microphone, mouse input, keyboard, touchscreen, etc… all user input acquisition devices, paragraph 43), the information processing device of claim 1 configured to process the information data (as discussed in rejection of claim 1), obtain the predicted confidence of a key feature (confidence of a recognized gesture being the intended user input, paragraph 51, discussed above in rejection of claim 1), and modify the feature or send out a modification signal when the predicated confidence exceeds a preset threshold value of true confidence (initiate data transfer when confidence level threshold is exceeded, paragraph 51, discussed in rejection of claim 1), an interaction interface configured to receive the modified key feature or the modification signal and display a modified content to a user (display some information to user for confirmation, paragraph 51).
Regarding claim 9 and 12, examiner notes that these claims are substantially similar to claims 1 and 4 above.  The same grounds of rejection are applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka as applied to claims 1 and 9 above, further with reasoning below.
The above claims are directed to DMA (direct memory access) and neural network components within the system of claims 1 and 9.  While Studnicka does not disclose these components explicitly (albeit does mention using neural networks for pattern recognition in paragraph 104), examiner notes that one of ordinary skill in the art prior the to effective filing date of the invention would readily use these well-known components in the system of Studnicka.  DMA was well-known as a component to offload processing burden of memory commands from the main processor.  Neural network was well-known as a component to process complicated algorithms such as pattern recognition.   Both would have been obvious additions to the system of Studnicka given their respective advantages (see for example, Vantrease, paragraphs 70 and 71).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record do not teach or suggest, inter alia, a preprocessing module, a controller for the information processing equipment, and that the interaction interface is configured to modify the preset threshold value in response to a user command.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181